DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Request for Continued Examination (RCE) on 07/12/2022.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination):
Regarding claim 1, sensing a reference current flowing through the buck converter by generating a sense voltage across a first capacitor; generating a feedback voltage based on the reference voltage and the sense voltage; determining whether the feedback voltage has reached a threshold voltage; and in response to determining that the feedback voltage has reached the threshold voltage, varying the reference voltage at least in part by reducing an absolute value of the sense voltage to a value different than zero, wherein reducing the absolute value of the sense voltage to the value different than zero comprises discharging a second capacitor prior to redistributing a fraction of an electric charge stored in the first capacitor to the second capacitor;
Regarding claim 8, control circuitry configured to: sense a reference current flowing through the buck converter by generating a sense voltage; generate a feedback voltage based on the reference voltage and the sense voltage; determine whether the feedback voltage has reached a threshold voltage; and in response to determining that the feedback voltage has reached the threshold voltage, vary the reference voltage in least in part by reducing an absolute value of the sense voltage to a value different from zero, wherein the control circuitry comprises a second capacitor and is configured to reduce the absolute value of the sense voltage to the value different than zero comprises discharging the second capacitor prior to redistributing a fraction of an electric charge stored in the first capacitor to the second capacitor;
In combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

	
	




	/THIENVU V TRAN/                                          Supervisory Patent Examiner, Art Unit 2839